This cause comes on to be heard upon the motion of the defendant in error to dismiss the proceeding in error, for the reason that the motion for new trial was by the trial court overruled on the 9th day of October, 1913, and the petition in error and case-made was not filed in the Supreme Court within six months after the overruling of the motion for new trial. As the proceeding in error was not filed in this court within the time prescribed by law, the motion to dismiss must be sustained.
All the Justices concur. *Page 152